


EXHIBIT 10.19







INTERNATIONAL PRODUCT DISTRIBUTION AGREEMENT







This Agreement made by and between the Parties:




Parties:




Supplier:  

Rejuvel Int’l, Inc.



150 SE 2nd Avenue

Suite 403,

Miami, FL 33131




Distributor:




1.

Product:




For the purpose of Distribution _____________ for the product known as REJUVEL
3D.




2.

Territory:




___________ (territory)




3.

Purpose:




Distributor desires to market the Product in the Territory.




4.

Grant:




Supplier grants the Distributor exclusive distribution rights to advertise,
promote, market and otherwise sell the Product in the Territory. Distributor may
use the full range of Rejuvel marketing materials from Supplier.  To do this,
Distributor can modify and translate the marketing materials from the __________
(territory language) language to the related territory. All content is to be
approved by Supplier. (See Exhibit B) Additionally, Distributor may introduce
the product to other distributors and retailers in the Territory. The
distributor must inform in writing for the cream outlets in ________ (territory)
each month.




Supplier will turn over any and all leads generated to Distributor. All
Companies seeking Rejuvel products to sell in _________ (territory) after the
signing of this agreement will be referred to Distributor. Further, the Rejuvel
product will be sold at the same retail price that has been determined by
Rejuvel with the input of Distributor for the _________ (territory) market.
 Distributor understands certain distributors and/or retailers will run various
promotional programs during the year that might affect the retail price.




5.

Term:




The Term of this Agreement shall be for a period of ________ years. Exclusivity
is contingent upon minimum orders. A 50% deposit is required on all orders as of
the first day of each month, shipped within 21 days or sooner. If these quotas
and time tables are not met by Distributor, Supplier has the option to cancel
exclusivity in the Territory. All payments shall be in the form of a wire
transfer in USD Funds.




First Year: First two months after signing, total 1500 pcs, every month after
1000 minimum




Second Year: every month 1750 pieces minimum per month








Product Distribution Agreement

       1  

_______    _______  

                                                                                                                                                                 Initials




--------------------------------------------------------------------------------




EXHIBIT 10.19







Third Year: every month 2500 pieces minimum per month




Fourth Year: every month 2750 pieces minimum per month




Fifth Year: every month 3000 pieces minimum per month




Unless earlier terminated pursuant to section 14. At any time prior to the
expiration, Distributor shall notify Supplier in writing of its intention as to
whether it will continue to market the Product in the “Territory”. In the event,
that Distributor decides to release the Territory, it will revert back to the
Supplier.




6.

Product Provision:




Supplier agrees to provide the Product to Distributor at the price and
configuration as defined in Exhibit A. The Product will be sufficiently packaged
as to make a quality representation. Supplier will deliver the packaged product
boxed, palletized or packed in containers suitable for shipment.




7.

Exclusive Ownership:




Supplier warrants that they retain exclusive ownership and rights to Product and
singularly and solely grant the rights to distribution of the “Product” in the
“Territory”.




8.

Warranties/Quality:




Supplier represents and warrants that the Product supplied shall be free from
defects in material and workmanship up to a 6 month period and expiration date
will be for more than one year from shipping date. Supplier has no reason to
believe that the Product is unsafe or not fit for the Product’s intended purpose
and will promptly make goods to reverse losses incurred due to supplying
defective products.




In the event that defective product provided is of a substantial quantity in
nature (substantial meaning above 2% of any given shipment), additional costs
outside product purchase price may be incurred such as but not limited to:
freight, duties and taxes.




Supplier will comply with all verified defective product claims within the
accepted time period of 60 days from receipt of all claims.




9.

Order Fulfillment and Lead Times:




Supplier agrees to fulfill all orders according to the terms in Section 5.
Purchaser orders above minimums Supplier will have 30 days to fulfill from
submission date.  Failure by Supplier to fulfill orders within this lead time
will be considered a breach of contract and Distributor shall retain the right
to terminate this Agreement immediately and shall be entitled to a full refund
of such orders from Supplier.




10.

Marketing Materials:




Supplier shall provide Distributor with certain approved advertising materials
as outlined in Exhibit B (collectively the “Marketing Materials”), to assist
Distributor with the Product’s marketing in the Territory.  Distributor has the
right to alter, translate, dub, edit, modify or change the “Marketing Materials”
provided (the “Altered Material”) and use such “Altered Material” in connection
with the Product distribution.  Distributor is responsible for all costs of
dubbing the “Supplier Materials”, any alterations made with need written
approval of Supplier. Distributor shall not use in any manner Supplier Materials
or Advertising Materials outside the Territory.




11.

Insurance:








Product Distribution Agreement

       2  

_______    _______  

                                                                                                                                                                 Initials




--------------------------------------------------------------------------------




EXHIBIT 10.19







During this Agreement’s term and any option periods, Supplier shall maintain
product liability insurance.  This insurance shall not be in an amount less than
$1,000,000 per occurrence.




12.

Indemnity:




Supplier hereby agrees to indemnify, defend and hold Distributor and its
affiliates, directors, partners, shareholders, officers, customers and employees
harmless against, from and for any and all claims that may arise out of
Supplier’s performance of the Agreement, the Product, the representation and
warranties herein contained or any breach of the Agreement by Supplier.
Distributor hereby agrees to indemnify, defend and hold Supplier and its
affiliates, directors, partners, shareholders, officer’s employees and customers
harmless against, from and for any and all claims that may arise out of
Distributor’s performance of this Agreement or any breach of this Agreement by
Distributor.




Should any claim be brought against a party, that party shall give the other
notice of claim. Upon receipt of such notice, the indemnifying party must
immediately defend such claim with counsel approved by the indemnified party.
Further, the indemnified party has the right to control the defense to ensure
that its interests are fully protected.




13.

Payment of Taxes:




Distributor warrants and agrees to pay all taxes imposed by territory law for
Rejuvel products to be sold in ____________ (territory) and to adhere to all
other ______________ (territory) laws and regulations, to included payment of
custom/duty/VAT taxes.




14.

Termination:




This Agreement may be terminated upon notice by either party to the other party
in the event that either party (i) materially breaches any term of this
Agreement, or (ii) becomes insolvent, or becomes subject of any bankruptcy,
composition of creditors or similar proceeding.  All notification of termination
must be submitted by either party in writing.




Supplier agrees to fulfill any outstanding orders that were submitted prior to
termination date. Distributor will be allowed to sell out of any existing
product in its possession.




Both Supplier and Distributor hereby acknowledge that they will have proprietary
information about the other and they agree to maintain confidentiality of any
and all information, particularly in relation to pricing.




15.

Sell-Off Period:




Subsequent to termination of this agreement Distributor shall have a period of
sixty (60) days to sell any existing inventory in stock or Supplier has the
option to purchase at an agreed upon price.




16.

Law:




This Agreement shall be interpreted in accordance with the laws of the State of
Florida. Any legal action taken by the parties shall be in the courts of Miami,
Dade County Florida. Legal fees awarded to prevailing party.  




17.

Miscellaneous:




This Agreement may only be modified in writing signed by the party to be bound.
 Time is of the essence with respect to each Agreement’s provision. This writing
represents the entire agreement of the parties replacing and excluding any and
all other discussions, agreements, understandings and the like.





Product Distribution Agreement

       3  

_______    _______  

                                                                                                                                                                 Initials




--------------------------------------------------------------------------------




EXHIBIT 10.19










18.

Counterparts:




This Agreement may be executed in counterparts, each of which shall be deemed to
be an original. Such counterparts, when taken together, shall constitute but one
agreement. Telecopies and facsimile copies of original signature pages shall be
deemed to be originally-signed signature pages for all purposes of this
Agreement.




The above is agreed to and accepted by:










__________________________

Company: Rejuvel Bio-Sciences, Inc.

By:







And










_____________________________

(Distributor)

By:





Product Distribution Agreement

       4  

_______    _______  

                                                                                                                                                                 Initials


